DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification, filed on 07/13/2021, has been entered.

Election/Restrictions
Claims 1-3, 7-13, 15-16, and 18-20 are allowable. The restriction requirement among Species A1-A3 and Species B1-B2 , as set forth in the Office action mailed on 11/15/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 11/15/2019 is withdrawn.  Claims 4-6, 14 and 17, directed to Species A2-S3 and B1 are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-20 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance: 
Claim 1 requires a perovskite-based optoelectronic device comprising a semiconductor electron transport layer  and a light-absorbing perovskite layer formed on said semiconductor electron transport layer, wherein the electron transport layer having a surface located at an interface or junction between the semiconductor electron transport layer and the light-absorbing perovskite at least partially capped with a ligand Z, wherein said ligand Z is selected to passivate surface states at said interface or junction between the semiconductor electron transport layer and the light-absorbing perovskite layer, in conjunction with other limitations of the claim.
The closest prior art reference is Kojima in view of Wojciechowski as set forth in the Office Action of 01/13/2021. The basis for the rejections over Kojima and Wojciechowski was that since  the method of depositing the TiO2 layer in Wojciechowski is substantially similar to the method disclosed by the claimed invention, it would be expected for the TiO2 layer of Wojciechowski being capped with chlorine. However, Applicant’s arguments regarding this rejection has been considered and have been found persuasive. Particularly, Applicant points out to the differences between the method of Wojciechowski and the method disclosed by the instant invention. Wojciechowski teaches the washed TiO2 were dispersed in anhydrous ethanol by the addition of titanium diisopropoxide bis(acetylacetonate) (TiAcAc) (see page 1143, left column), while applicant teaches that the washed TiO2 nanocrystals being dispersed into anhydrous chloroform and anhydrous methanol (see page 21-22 of the instant specification). As pointed out in Applicant’s specification, the Cl-ligands of Wojciechowski were detached from TiO2 surfaces when the washed TiO2 nanocrystals were dispersed in ethanol with a stabilizer (TiAcAc). Therefore, the use of ethanol and stabilizer (TiAcAc) as the dispersion solvent in 2 nanocrystals. Thusly, the previous rejections over Kojima in view of Wojciechowski are withdrawn in view of Applicant’s argument.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKI BAKHTIARI whose telephone number is (571)272-3433. The examiner can normally be reached Monday-Friday 9:30 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIKI BAKHTIARI/Primary Examiner, Art Unit 1726